           Case 1:21-cv-07157-LTS Document 3 Filed 08/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUDOVIC DAVERNE,
                                Plaintiff,
                    -against-                                       21-CV-7157 (LTS)
ERICA BARBIONI; DETECTIVE                                         TRANSFER ORDER
HERBERT; ASSISTANT DISTRICT
ATTORNEY BARNES,
                                Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is currently incarcerated in the Vernon C. Bain Center on Rikers Island,

brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants violated his rights in

Brooklyn, New York. For the following reasons, this action is transferred to the United States

District Court for the Eastern District of New York.

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

       28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where

the person is domiciled. 28 U.S.C. § 1391(c)(1).

       Plaintiff alleges that he was falsely arrested for events that occurred at Defendant

Barbioni’s apartment, located in Brooklyn, New York. Plaintiff further asserts that he is currently

being maliciously prosecuted by the King’s County District Attorney’s Office. Because Plaintiff

does not allege that any defendant resides in this district or that a substantial part of the events or

omissions giving rise to his claims arose in this district, venue is not proper in this Court under
             Case 1:21-cv-07157-LTS Document 3 Filed 08/25/21 Page 2 of 2




§ 1391(b)(1), (2). Plaintiff’s claims arose in Brooklyn, New York, which is in the Eastern District

of New York. See 28 U.S.C. § 112(c). Accordingly, venue lies in the Eastern District of New

York, 28 U.S.C. § 1391(b)(2), and this action is transferred to the United States District Court for

the Eastern District of New York, 28 U.S.C. § 1406(a).

                                           CONCLUSION

         The Clerk of Court is directed to transfer this action to the United States District Court

for the Eastern District of New York. Whether Plaintiff should be permitted to proceed further

without prepayment of fees is a determination to be made by the transferee court. 1 A summons

shall not issue from this Court. This order closes this case.

         The Clerk of Court is further directed to mail a copy of this order to Plaintiff and note

service on the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       August 25, 2021
             New York, New York

                                                        /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




         1
         Plaintiff submitted a request to proceed in forma pauperis, but he did not submit a
prisoner authorization.

                                                   2
